IN RE: Strong, Irene; Allstate Insurance Company; — Defendant(s); Applying *1293for Supervisory and/or Remedial Writs; Parish of Pointe Coupee 18th Judicial District Court Div. “D” Number 32-223; to the Court of Appeal, first Circuit, Number CW98 2651
Granted. Judgment of the trial court denying the motion to transfer is reversed and set aside. In the interest of justice, the motion to transfer is granted, and the matter is transferred to Avoyelles Parish. La.Code Civ. P. art. 123A; Bonin v. Amoco Oil Co., 97-1973 (La.11/7/97), 703 So.2d 31.
MARCUS, J. not on panel.